In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-15-00017-CV
                            ________________________

      JOSE A. CAMARILLO, DAMIAN CAMARILLO, DAMIAN CAMARILLO, JR.,
       RICARDO CAMARILLO, MARIA CAMARILLO, BEATRICE CAMARILLO
              AND ANGELICA CAMARILLO ESPINOSA, APPELLANTS

                                           V.

                   KEN-DO CONTRACTING, LP, KEN-DO GP, INC.
                    AND KENNETH G. HALVERSON, APPELLEES



                         On Appeal from the 40th District Court
                                   Ellis County, Texas
                 Trial Court No. 86273; Honorable Bob Carroll, Presiding


                                   February 19, 2015

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Pending before this Court is a motion to dismiss this appeal filed by Appellants.

According to the Certificate of Conference, Appellees are in agreement with the motion.

Appellants represent the parties have entered into a settlement agreement and they no

longer wish to pursue this appeal. Without passing on the merits of the appeal, the
motion is granted and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). As

requested in the motion, all costs are taxed against Appellants. Having dismissed this

appeal at the request of Appellants, no motion for rehearing will be entertained and our

mandate will issue forthwith.




                                               Patrick A. Pirtle
                                                  Justice




                                           2